DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  In the eighth line of claim 1, “test user’s preference” would be better as “test the user’s preference”.  Appropriate correction, or at least response, is required.
Claims 7-10 are objected to because of the following informalities:  In the sixth line of claim 7, “test user’s preference” would be better as “test the user’s preference”.  Appropriate correction, or at least response, is required.
Claims 11-15 are objected to because of the following informalities:  In the tenth line of claim 11, “capturing user’s preference” would be better as “capturing the user’s preference”.  In the eleventh line of claim 11, “when user’s taste” would be better as “when the user’s taste”.  Appropriate correction, or at least response, is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the tenth line of claim 11, “each of the products a user action” is ungrammatical, and presumed to be an error for “each of the products based on a user action”, or something similar.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,586,267 in view of Cuttner et al. (U.S. Patent Application Publication 2010/0094866).  Claims 1-6 of the instant application correspond to claims 1-6 of U.S. Patent No. 10,586,267, except that claim 1 of the instant application contains the additional element “wherein the user’s preference is tested based on a user action during the exploratory procedure”.  Cuttner teaches determining a user’s preferences based on user actions (paragraph 114), which can be    
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of U.S. Patent No. 10,586,267 in view of Cuttner et al. (U.S. Patent Application Publication 2010/0094866).  Claims 7-10 of the instant application correspond to claims 7-10 of U.S. Patent No. 10,586,267, except that claim 7 of the instant application contains the additional element “wherein the user’s preference is determined based on a user action during the exploratory procedure”.  Cuttner teaches determining a user’s preferences based on user actions (paragraph 114), making doing so obvious as of the time of inventors’ earliest priority filing. 
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,586,267 in view of Cuttner et al. (U.S. Patent Application Publication 2010/0094866) and Friedmann et al. (U.S. Patent Application Publication 2012/0303626).  Claims 11-15 of the instant application correspond to claims 11-15 of U.S. Patent No. 10,586,267, except that claim 11 of the instant application first recites “capturing user’s preference with regard to each of the products [based on] a user action”, and secondly “wherein the user is exposed to products from the N-dimensional space from the product database to which the user does not have preference”.  Cuttner teaches determining and thus capturing a user’s preferences based on user actions (paragraph 114), making doing so obvious as of the time of inventors’ earliest priority filing.  Friedmann teaches a user providing a rating of a previously unrated item (paragraphs 38-39), and thus if an item to which the user . 

Allowable Subject Matter
Claims 1-6 are objected to, and rejected for Double Patenting, but recite allowable subject matter
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kolawa et al. (U.S. Patent 8,504,440), discloses a method for generating recommendations for a user from a product database, comprising: determining a taxonomy for the product database, said taxonomy comprising a plurality of values assigned to various products in the product database along multiple dimensions (column 5, lines 32-44; column 6, line 50, through column 7, line 6); and generating a style (taste) profile for the user based on evidence of the user’s preferences (column 5, lines 32-44; column 7, line 48, through column 8, line 4), but does not disclose performing an exploratory procedure in which the user is systematically exposed to products from the product database in order to test the user’s preference for products in the product database.  However, Han et al. (U.S. Patent Application Publication 2014/0280214) teaches a system and method for exposing user to probing content in order to explore the user’s unknown interests (paragraphs 40 and 48).  It is further noted that, although Kolawa does not use the word “taxonomy”, which is not required to disclose the thing, Han does (e.g., paragraphs 37, 40, 41, 47, 53, 57, 59, 62, and 66). 

Claims 1-6 are also patent-eligible under 35 U.S.C. 101.  The claimed invention may be considered as directed, in some sense, to an abstract idea, but writing a valid rejection under the 2019 Revised Patent Subject Matter Eligibility Guidance would require a statement of what kind of abstract idea is involved.  The claims as amended are not directed to a purely mental process, or to purely mathematical relationships, formulas, equations, or calculations.  If anything, the claimed method is directed to certain methods of organizing human activity, which includes commercial or legal interactions, which can include advertising, marketing, or sales activities or behaviors.  However, simply generating recommendations does not in itself qualify as advertising, marketing, or sales activities or behaviors.  Therefore, the claims are not directed to an abstract idea.

Claims 7-10 are objected to, rejected under 35 U.S.C. 112, and rejected for Double Patenting, but recite allowable subject matter.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Han et al. (U.S. Patent Application Publication 2014/0280214) discloses a product recommendation system, comprising a database (paragraphs 50, 52, and 120), although this is not stated to be a product database, and discloses a 
Han discloses a recommender component (paragraphs 37, 40, 41, 53, and 54) configured to engage a user in an exploratory process when the user is systematically exposed to products or database items in order to determine the user’s preferences for products or items from the database in terms of the plurality of dimensions (paragraphs 37, 40, 41, 48, 50, 53, and 62).  Han does not expressly disclose generating a user style profile based on the user’s preferences for products, but Meshulam teaches generating a user style profile based on the user’s preferences for products (paragraphs 10, 41, 53, and 60; Figures 3A and 3B).
Han does not disclose that the style profile is generated based on recording at least one value for each of a plurality of dimensions of a product liked by the user and at least one value for each of a plurality of dimensions of a product disliked by the user associated with a user ID of the user.  No other prior art of record sufficiently teaches or suggests the deficiency of Han et al.  
Claims 7-10 are also patent-eligible under 35 U.S.C. 101.  The claimed invention may be considered as directed, in some sense, to an abstract idea, but writing a valid rejection under the 2019 Revised Patent Subject Matter Eligibility Guidance would require a statement of what kind of abstract idea is involved.  The claims as amended are not directed to a purely mental process, or to purely mathematical relationships, 

Claims 11-15 are objected to, and rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kolawa et al. (U.S. Patent 8,504,440), discloses a method for recommending a product from a product database to a user, comprising: determining a taxonomy for the product database, said taxonomy comprising a plurality of values assigned to various products in the product database along multiple dimensions (column 4, lines 27-42; column 5, lines 32-44; column 6, line 31, through column 7, line 6); and discloses vectors such that vector distance calculations are performed, implying an N-dimensional vector space, wherein each dimension includes a set of values (column 6, lines 21-30 and 50-60; column 7, line 48, through column 8, lines 38).  Kolawa does not expressly disclose transforming each product in the product database into the N-dimensional space, although Kolawa’s disclosed operations may be taken as implying such transformation; see also Han et al. (U.S. Patent Application Publication 2014/0280214) (paragraphs 37 and 41).  If this be insufficient, official notice is taken that mathematical transformations are well known.   

It is further noted that, although Kolawa does not use the word “taxonomy”, which is not required to disclose the thing, Han does (e.g., paragraphs 37, 40, 41, 47, 53, 57, 59, 62, and 66).
Kolawa does not disclose that the taste profile is generated based on recording at least one value for each of the dimensions in the taxonomy associated with a product liked by the user and at least one value for each of the dimensions in the taxonomy associated with a product disliked by the user, wherein the user is associated with a user ID.  No other prior art of record sufficiently teaches or suggests the deficiency of Kolawa.
Claims 13 and 15-18 are also patent-eligible under 35 U.S.C. 101.  The claimed invention may be considered as directed, in some sense, to an abstract idea, but writing a valid rejection under the 2019 Revised Patent Subject Matter Eligibility Guidance would require a statement of what kind of abstract idea is involved.  The claims as amended are not directed to a purely mental process, or to purely mathematical relationships, formulas, equations, or calculations.  If anything, the claimed method is directed to certain methods of organizing human activity, which includes commercial or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Plastina et al. (U.S. Patent 7,756,388) disclose media item subgroup generation from a library.  Friedmann et al. (U.S. Patent 7,756,388) is the patent issued on the application published as U.S. Patent Application Publication 2012/0303626, and used as a secondary reference in the double patenting rejection of claims 11-15. 
Plastina et al. (U.S. Patent Application Publication 2006/0212478) disclose methods and systems for generating a subgroup of one or more media items from a library of media items.  Karmon et al. (U.S. Patent Application Publication 2012/0324374) disclose a movie discovery system.  Owens et al. (U.S. Patent Application Publication 2016/0134577) disclose determining temporal relevance of newsfeed stories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 14, 2021